ORDER
This case came before this court on November 6, 1991, pursuant to an order directing both parties to appear before this court and show cause why this appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the decision of the Superior Court should be sustained in part and reversed in part. We uphold the trial justice’s decision to award plaintiff, Bruce G. Sundlun, $150,000 as compensation for duties performed as trustee of the Leela Quinn Loper Family Trust (the trust).
We reverse the trial justice’s decision denying the plaintiff’s request for prejudgment interest. We remand the case to the Superior Court to determine the amount of interest to be awarded. Said interest is to run from May 30, 1984, the date of completion of the plaintiff’s duties as trustee of the trust.
Consequently, the defendant’s appeal is denied and dismissed. The plaintiff’s appeal is sustained and the case is remanded to the Superior Court for further proceedings in accordance with this order.